Citation Nr: 0506947	
Decision Date: 03/10/05    Archive Date: 03/21/05	

DOCKET NO.  01-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits calculated in the amount of $32,768.50.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the benefits sought on 
appeal.  The veteran, who had active service from April 1967 
to September 1968, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  In 
December 2002 and July 2003, the Board returned the case to 
the RO for additional development and the case was 
subsequently returned to the Board for final appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the veteran in the creation of the 
overpayment.


CONCLUSION OF LAW

There is no statutory or regulatory bar to VA consideration 
of the veteran's request for a waiver of the recovery of an 
overpayment of pension benefits calculated in the amount of 
$32,768.50.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.965 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the RO notified by 
the veteran of the substance of the VCAA by way of a letter 
dated in December 2002 pursuant to the Board's request in the 
December 2002 remand decision.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims involving a waiver of recovery of 
overpayments.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  In any event, as indicated above, this decision 
represents a partial grant of the benefits sought on appeal 
and as such, the veteran is not prejudiced by any deficiency 
in the notice provided to him by the RO's December 2002 
letter.  Accordingly, the Board finds that appellate review 
can proceed.


Background and Evidence

A rating decision dated in August 1995 granted a permanent 
and total disability rating for pension purposes from 
September 8, 1994.  In connection with this award the veteran 
submitted a VA Form 21-0517-1 (Improved Pension Eligibility 
Verification Report) (EVR) dated in October 1995.  In that 
form the veteran reported that his only income consisted of 
his spouse's Supplemental Security Income (SSI).  A letter 
from the RO to the veteran dated in December 1995 informed 
him of his award of disability pension and the income used to 
calculate his monthly rate.  That letter informed the veteran 
that the rate of VA pension depended on his total family 
income and that he should notify the RO immediately if income 
was received from any source.

An EVR from the veteran dated in April 1996 shows the veteran 
reported that his only income consisted of his spouse's SSI 
benefits.  A letter from the RO to the veteran dated in June 
1996 informed him of his monthly rate of pension and again 
informed him of the need to report any changes in his 
family's income.

A statement from the veteran received in June 1998 reported 
the death of his spouse in May 1998 and requested that his 
pension award be adjusted immediately to avoid an 
overpayment.  A June 1998 letter from the RO to the veteran 
informed him that his disability pension had been amended.  
The veteran was again informed that his VA pension depended 
on his total family income and that he was required to report 
any changes in that income to the RO.

A February 1999 statement from the veteran notified the RO of 
his receipt of Social Security Administration (SSA) 
disability benefits.  In that statement the veteran indicated 
that he had previously reported his award "to the DAV in 
1996, but just learned that VA never received my award 
letter."  The veteran requested that his pension award be 
suspended until proper award action was taken.  Accompanying 
that statement was a letter from the Department of Health and 
Human Services concerning Medicare information dated in 
December 1996 that reflected deductions from his Social 
Security award reflecting premiums for medical insurance.

An April 1999 letter to the veteran from the RO informed him 
that they were terminating his pension award because evidence 
had been received showing his family income had changed.  The 
veteran was also informed that the adjustment resulted in an 
overpayment of benefits paid and that he would be notified of 
that amount.

A statement from the veteran dated in June 1999 requested a 
waiver of his pension overpayment that calculated in the 
amount of $32,768.50.  The veteran related that when he had 
been receiving VA pension he was receiving SSI benefits and 
that when he begin receiving Social Security disability 
benefits, he sent a copy of his award letter through his 
representative at the VFW.  The veteran explained that he 
believed that they had reported his income properly to the VA 
because he never received any return mail.  He stated that 
although his VA payments continued, he believed he was being 
paid correctly because he had reported the change to the VFW.  
He concluded that to repay the debt would cause severe 
financial hardship as his monthly expenses already exceeded 
his monthly income.  A Financial Status Report accompanying 
that statement indicated that the veteran's monthly expenses 
exceeded his net monthly income by $240.28.

A July 1999 decision on the veteran's request for a waiver 
stated that:  "Considering the evidence of record we conclude 
that the veteran may have intentionally concealed his Social 
Security income from this agency in order to receive this 
Government monetary need-based benefit."  The decision then 
concluded that the veteran intentionally failed to disclose 
his Social Security income and that the finding of 
misrepresentation precluded consideration of the veteran's 
request for waiver.

In the veteran's of Notice of Disagreement received in June 
2000 the veteran stated that he did not intentionally try to 
conceal his Social Security from the VA.  He related that he 
sent his award letter to the VFW, the organization who had 
helped him secure his pension award.  He indicated that they 
were located in the VA building so he assumed he was 
reporting it to the VA.  The veteran explained that as for 
the letters that accompanied his checks that told him to 
report any changes in income, he indicated that he thought it 
meant money that he had not previously reported.  Since his 
income had not changed since submitting his award letter to 
the VFW he was unaware that there was any problem with his 
pension award.  He stated that he would not intentionally 
commit fraud against the Government or anyone to obtain 
money.  He stated that it was difficult to obtain pension 
benefits in the first place and that he would not do anything 
to jeopardize that award.  He concluded by stating that since 
his pension award had been terminated he was living off his 
Social Security check and help from his daughter and her 
husband, and that his income was insufficient to pay his 
expenses.

A January 2004 statement from the VFW explained that when a 
power of attorney was revoked by a veteran, any information 
they had in their office files was destroyed.  They noted 
that when the veteran revoked their power of attorney they 
followed that procedure and destroyed any and all documents 
in their possession.


Law and Analysis

The veteran has requested a waiver of recovery of an 
overpayment of pension benefits calculated in the amount of 
$32,768.50.  The RO has denied the veteran's claim in a July 
1999 decision based on a finding of misrepresentation.  As 
such, based on the RO's conclusion, there is a statutory and 
regulatory bar to the consideration of the veteran's waiver 
request.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b) ("[t]he 
recovery of any payment or the collection of any indebtedness 
and (or any interest thereon) may not be waived under this 
section if, in the Secretary's opinion, there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
person or persons having an interest in obtaining a waiver of 
recovery or collection of such indebtedness. . .").  The 
Board disagrees with the RO's finding of misrepresentation on 
the part of the veteran.

At the outset, the Board finds credible the veteran's 
representation that he provided a copy of his Social Security 
disability award letter to his representative at the VFW as 
he has contended.  Nevertheless, it was the veteran's 
responsibility to notify the VA, rather than his 
representative of his change in income and thus any fault in 
the creation of the overpayment lies with the veteran.  
However, while the veteran may have been at fault in not 
ensuring that the VA had received his Social Security award 
letter, the record before the Board contains no indication 
that the veteran overtly misrepresented his income to the RO.  
For example, EVR's submitted by the veteran in October 1995 
and April 1996 show the veteran accurately reported his 
spouse's SSI award, and at no time did the veteran submit any 
information to the VA indicating that he was not receiving 
Social Security disability benefits when in fact he was 
receiving Social Security benefits.  In this regard, the most 
recent EVR of record dated in April 1996 appears to predate 
the award of Social Security disability benefits.  

The Board notes that, "the misrepresentation must be more 
than non-willful or mere inadvertence."  38 C.F.R. § 
1.962(b).  Had the veteran submitted an EVR or other document 
which disavowed his receipt of Social Security disability 
benefits, the Board would affirm the RO's conclusion that the 
veteran had misrepresented his income to the VA.  The Board 
also finds it significant that in addition to correctly 
reporting income in October 1995 and 1996 the veteran 
promptly notified the VA of his spouse's death in order to 
avoid an overpayment of pension benefits.  Thus, the Board 
finds the veteran's statement that he would not do anything 
to jeopardize his pension award to be credible.

Based on the facts and circumstances of this case, the Board 
finds that there was no indication of any fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment.  To this extent, the Board 
will grant the veteran's appeal. However, the RO has not had 
an opportunity to consider the question of whether the 
recovery of the overpayment would be against equity and good 
conscience.  As such, further action on the part of the RO is 
necessary in this case, as will be set forth below.


ORDER

There is no indication of fraud, misrepresentation or bad 
faith on the part of the veteran in the creation of the 
overpayment of pension benefits calculated in the amount of 
$32,768.50, and to this extent, the appeal is granted.


REMAND

Having found that there was no indication of fraud, 
misrepresentation or bad faith on the part of the veteran, 
the next step is to consider whether the waiver of recovery 
of the overpayment in question would be against equity and 
good conscience.  The RO has not had an opportunity to 
consider this issue.  As such, further adjudication with 
respect to this matter is necessary.  

In connection with this matter, the Board notes that in the 
July 2003 REMAND the Board had some concern regarding the 
amount of the calculated overpayment, and noted that it was 
possible that the veteran may have had some continued 
entitlement to pension in the years after 1996.  The RO 
addressed this matter in a January 2004 letter to the veteran 
requesting that he complete and return the enclosed VA Form 
21-0516 (Income Verification Report for Eligibility 
Determination) for the period between February 1, 1997 and 
December 31, 2002.  When the veteran failed to respond, the 
RO determined that the debt was properly created and denied 
any subsequent entitlement to pension benefits.  The veteran 
then submitted a Statement in Support of Claim dated in 
September 2004 in which he stated that he did not receive the 
January 2004 letter.  In this regard, the Board would noted 
that the letter was addressed to the veteran at "[redacted]," 
rather than to the street address that appears to be the 
veteran's address of record and sent to a different city than 
his city address of record.  As such, there appears to be 
some merit to the veteran's contention.  

Since the any continued entitlement to pension benefits after 
1996 would affect the amount of the overpayment, the Board is 
of the opinion that the RO should resend the January 23, 2004 
letter to the veteran at his address of record requesting the 
needed information sought by that letter.  The Board is also 
of the opinion that a more recent financial status report 
should be solicited from the veteran since the most recent 
report is dated in December 2002.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:


1.  The RO should resend the January 23, 
2004 letter to the veteran at his address 
of record requesting that he complete and 
return the enclosed VA Form 21-0516 for 
the period between February 1, 1997 and 
December 31, 2002.  

2.  The RO should review the veteran's 
potential pension entitlement for all 
periods subsequent to the 12-month 
annualization period during which he 
received his lump sum retroactive payment 
of Social Security benefits.  If, in 
fact, the veteran was entitled to any 
improved disability pension benefits 
during those periods, the record should 
be amended accordingly, and the 
overpayment at issue should be reduced to 
reflect those amounts to which the 
veteran was entitled.  

3.  The RO should request the veteran to 
complete and return a VA Form 20-5655 
(Financial Status Report) for 
consideration in connection with his 
claim for a waiver of recovery of the 
overpayment of pension benefits.

4.  The RO should consider the veteran's 
request for a waiver of recovery of an 
overpayment under the equity and good 
conscience standard and the factors 
listed at 38 C.F.R. § 1.965(a)(1)-(6).  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development adjudication, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 


required of the veteran until he is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


